962 A.2d 631 (2009)
Joseph A. ELLIOTT, Sr., Appellant
v.
Jeffrey A. BEARD, Ph.D, Secretary of the Pennsylvania Department of Corrections, Appellee.
No. 47 EAP 2008.
Supreme Court of Pennsylvania.
January 7, 2009.

ORDER
PER CURIAM.
AND NOW, this 7th day of January, 2009, this appeal from the Commonwealth Court's August 13, 2008 Order denying Appellant's Motion for Reconsideration is quashed. See, e.g., In re Merrick's Estate, 432 Pa. 450, 247 A.2d 786, 787 (1968) (quashing appeal from unappealable court order denying reconsideration); Murkey v. Corbin, 115 Pa.Cmwlth. 258, 533 A.2d 1091 (1987), appeal denied, 520 Pa. 621, 554 A.2d 512 (1988) (same); Boden v. Tompkins, 306 Pa.Super. 494, 452 A.2d 833, 834 (1982) (same).